DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on December 7, 2020 has been entered.
Claims 2-10, 12-16 and 18-22 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-10, 12-16 and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.

Claim 5 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 6 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective 
Claim 18 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 20 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation “the opposed outer microchannels” in line 6, "the corresponding first end" in line 8, “the corresponding second end” in line 8 and “the respective microchannel” in lines 8-9.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-10, 12-16 and 18-22 as best understood are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Clarke et al. (WO 2005/096377).
Clarke et al. (Figures 8-11) discloses a fluid heat exchanger for cooling an electronic device, the heat exchanger comprising:
two opposed outer microchannels and a centrally located microchannel positioned between the opposed outer microchannels;
a fluid inlet passage 31 configured to deliver a heat-exchange fluid to each microchannel at a position between the corresponding first end and the corresponding second end of a respective microchannel; and
a fluid outlet passage 32 (Figure 9, annotated, below) having an enlarged outlet region from the centrally located microchannel compared to a corresponding outlet region from both of the opposed outer microchannels.
Regarding claim 2, Figure 1 (marked up, previous page) discloses the enlarged outlet region of the fluid outlet passage 32 is positioned adjacent the first right end of the centrally located microchannel 38 and wherein the corresponding outlet region is positioned adjacent the first right end of both of the opposed outer microchannels.
Regarding claim 5, Figures 2 and 11 discloses a seal 14, wherein the fluid inlet passage 311and the fluid outlet passage 32 are separated from each other by the seal 14.
Regarding claim 6, Figure 2 discloses a heat spreader plate 18, wherein each of the walls 13 extends from a proximal edge (i.e. fin base) adjoining the heat spreader plate 18 to a distal edge (i.e. fin tip) spaced from the heat spreader plate 18.
Regarding claim 7, Figures 1-2 disclose a plate 32 extending across the plurality of distal edges (i.e. fin tip) of the walls 13’ to close off each of the plurality of the microchannels  across a region positioned opposite the heat spreader plate 18 relative to the plurality of microchannels.

Regarding claim 9, the fluid inlet passage comprises an inlet opening (i.e. hole) to the plurality of microchannels 24, 38, and wherein plate 32 defines the inlet opening.
	Regarding claim 10, Figure 1 (marked up, page 4) discloses the enlarged outlet region of the fluid outlet passage from the centrally located microchannel 38 has a larger cross-sectional area compared to a cross-sectional area of the corresponding outlet region from one of the opposed outer microchannels 24.
	Regarding claim 12, Figure 1 discloses the fluid outlet passage comprises an outlet opening from each microchannel 24, 38, wherein each respective outlet opening is positioned adjacent the corresponding first right end of the respective microchannel 24, 38.
	Regarding claim 15, Figure 1 discloses the fluid outlet passage comprises an outlet opening from each microchannel 24, 38, wherein each respective outlet opening is positioned at the corresponding first right end of the respective microchannel 24, 38.
Regarding claim 3, Figure 9 discloses the enlarged outlet region comprising a first right enlarged outlet region, the fluid outlet passage further defines a second left enlarged outlet region from the centrally located microchannel 38 compared to a second left corresponding outlet region from both of the opposed outer microchannels 24.
Regarding claim 4, Figure 9 of Clarke et al. discloses the second left enlarged outlet region is positioned adjacent the second left end of the centrally located microchannel 38 and wherein the second left corresponding outlet region is positioned adjacent the second left end of both of the opposed outer microchannels.

	Regarding claim 14, Figure 4 of Atarashi et al discloses a fluid flow path 43 extends from each outlet opening to a corresponding outlet region (Figures 21-3) downstream of the heat exchanger.
Regarding claim 16, Figures 1-2 Figure 2 of Chu disclose the outlet opening from each microchannel 24, 38 comprises a first right outlet opening from each microchannel 24, 38, and a second left outlet opening from each microchannel 24, 38, wherein each respective second left outlet opening is positioned at the corresponding second left end of the respective microchannel 24, 38.
Regarding claims 18-19, Figure 1 of Chu discloses the first left and second right outlet regions have smaller cross-sectional areas adjacent the outer microchannels 24 compared to the centrally located microchannels 38.
Regarding claim 20, as applied to claims 12-13 above, the claim limitations are met.
Regarding claim 21, as applied to claim 15 above, the claim limitations are met.
Regarding claim 22, as applied to claim 16 above, the claim limitations are met.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763